Order entered October 17, 2014




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-14-00643-CV

   DENISE EDWARDS, INDIVIDUALLY AND AS NEXT FRIEND OF G.E., MINOR,
                             Appellant

                                              V.

        PROGRESSIVE COUNTY MUTUAL INSURANCE COMPANY, Appellee

                          On Appeal from the 86th District Court
                                Kaufman County, Texas
                             Trial Court Cause No. 90628.86

                                          ORDER
       We REINSTATE this appeal which we abated for settlement purposes on September 23,

2014. Appellant’s October 15, 2014 motion to dismiss appeal will be determined separately.


                                                    /s/   ADA BROWN
                                                          JUSTICE